UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                   January 25, 2017

                            No. 15-3353, 15-3354 & 15-3355

            IN RE: VEHICLE CARRIER SERVICES ANTITRUST LITIGATION

                       Direct Purchaser Plaintiffs Cargo Agents, Inc.,
                       International Transport Management Corp.,
                         and Manaco International Forwarders, Inc.,
                                     Appellants in 15-3353

                          Martens Cars of Washington, Inc.;
                 Hudson Charleston Acquisition, LLC d/b/a Hudson Nissan;
           John O'Neil Johnson Toyota, LLC; Hudson Gastonia Acquisition, LLC;
        HC Acquisition, LLC d/b/a Toyota of Bristol; Desert European Motorcars, Ltd;
       Hodges Imported Cars, Inc. d/b/a Hodges Subaru; Scotland Car Yard Enterprises
   d/b/a San Rafael Mitsubishi; Hartley Buick/GMC Truck, Inc. d/b/a Hartley Honda;
                Panama City Automotive Group, Inc.d/b/a John Lee Nissan;
                         Empire Nissan of Santa Rosa, LLC,
                                      Appellants in 15-3354

               End Payor Plaintiffs; Truck and Equipment Dealer Plaintiffs,
                                       Appellants in 15-3355

                        (D.N.J. No. 2-13-cv-03306 & MDL 2471)

Present: AMBRO, SHWARTZ and FUENTES, Circuit Judges

       1.      Motion filed by Amicus Curiae USA to amend opinion dated 01/18/2017.

                                                        Respectfully,
                                                        Clerk/JK

_________________________________ORDER________________________________
The foregoing Motion filed by Amicus Curiae USA to amend the Opinion dated
01/18/2017 to correct the spelling of James Fredricks’s and Sean Sandoloski’s names is
granted. As the Opinion was amended only to correct the misspelling of counsel’s names
due to typographical errors and to make formatting changes, the original filing date of the
Opinion and Judgment will not be altered.
                               By the Court,

                               s/Patty Shwartz
                               Circuit Judge

Dated: January 26, 2017
JK/cc: All Counsel of Record